Case 4:20-cv-10141-BB Document 3 Entered on FLSD Docket 11/30/2020 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 20-cv-10141-BLOOM

 FRANCISCO RODRIGUEZ CRUZ,

        Plaintiff,

 v.

 MARK H. JONES,

       Defendant.
 _______________________________/

                                              ORDER

        THIS CAUSE is before the Court upon pro se Plaintiff Francisco Rodriguez Cruz’s

 (“Plaintiff”) 42 U.S.C. § 1983 civil rights Complaint, ECF No. [1] (“Complaint”), filed against the

 Honorable Mark H. Jones in the Sixteenth Judicial Circuit in and for Monroe County, Florida.

 Plaintiff is a pre-trial detainee and he has neither paid the filing fee nor filed an application to

 proceed in forma pauperis. Plaintiff’s Complaint is therefore subject to the screening procedures

 set forth in 28 U.S.C. § 1915A of the Prison Litigation Reform Act (“PLRA”), which does not

 distinguish between plaintiffs who proceed in forma pauperis and those who pay the filing fee.

 See Thompson v. Hicks, 213 F. App’x 939, 942 (11th Cir. 2007). Consequently, the Court now

 screens Plaintiff’s Complaint pursuant to 28 U.S.C. § 1915A. For the reasons set forth below, the

 Complaint in this case is subject to dismissal on numerous grounds.

      I. LEGAL STANDARD

        “Under § 1915A, the district court is required to review a complaint in which a prisoner

 seeks redress against governmental entities, employees, or officers and dismiss the complaint if it

 (1) is frivolous, malicious, or fails to state a claim upon which relief can be granted or (2) seeks
Case 4:20-cv-10141-BB Document 3 Entered on FLSD Docket 11/30/2020 Page 2 of 6

                                                                     Case No. 20-cv-10141-BLOOM


 monetary relief from an immune defendant.” Thompson, 213 F. App’x at 942. In reviewing a

 complaint under § 1915A, courts must take the allegations as true. Anderson v. Donald, 261 F.

 App’x 254, 255 (11th Cir. 2008) (citations omitted); see also Hughes v. Lott, 350 F.3d 1157, 1159-

 60 (11th Cir. 2003). Nonetheless, courts may, under § 1915A, dismiss as frivolous claims that

 “lack[] an arguable basis either in law or in fact,” are “based on an indisputably meritless legal

 theory,” or “whose factual contentions are clearly baseless.” Neitzke v. Williams, 490 U.S. 319,

 325, 327 (1989).

        The standards governing dismissal under Federal Rule of Civil Procedure 12(b)(6) are the

 same as the standards for dismissal under § 1915A for failure to state a claim. Compare Mitchell

 v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997), with Leal v. Ga. Dep’t of Corr., 254 F.3d 1276,

 1278-79 (11th Cir. 2001). Federal Rule of Civil Procedure 8 requires that a pleading contain “a

 short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

 P. 8(a)(2). There is no required technical form, but “each allegation must be simple, concise, and

 direct.” Fed. R. Civ. P. 8(d)(1). The pleading must “give the defendant fair notice of what

 the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 555 (2007) (quotation omitted). Additionally, each individual claim should be presented separately

 and should be “limited as far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b).

 Thus, a court may dismiss a complaint that fails “to state a claim to relief that is plausible on its

 face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual

 content that allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        Moreover, it is well settled that federal courts must “look behind the label” of an inmate’s

 pro se filings and determine whether there is any framework under which the asserted claims might




                                                   2
Case 4:20-cv-10141-BB Document 3 Entered on FLSD Docket 11/30/2020 Page 3 of 6

                                                                    Case No. 20-cv-10141-BLOOM


 be cognizable. United States v. Nickson, 521 F. App’x 867, 868 (11th Cir. 2013) (quoting United

 States v. Jordan, 915 F.2d 622, 624-25 (11th Cir. 1990)). Indeed, courts hold complaints filed by

 pro se prisoners to “less stringent standards than formal pleadings drafted by lawyers[.]” Haines

 v. Kerner, 404 U.S. 519, 520 (1972). Despite the liberal construction afforded to pro se pleadings,

 courts “nevertheless, have required them to conform to procedural rules.” Albra v. Advan, Inc.,

 490 F.3d 826, 829 (11th Cir. 2007) (quotation omitted).

        Likewise, courts must remain neutral, as their “role is not to create arguments for

 adjudication” on behalf of a party “but rather . . . to adjudicate those arguments” and decline the

 “invitation to serve as advocates” even when a party is unrepresented. Republican Nat’l Comm. v.

 FEC (In re Anh Cao), 619 F.3d 410, 435 (5th Cir. 2010); see also Anderson v. Hardman, 241 F.3d

 544, 545 (7th Cir. 2001). As such, a district court may not rewrite a pleading to include claims that

 were never presented. Barnett v. Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999). The court may

 also not construct a litigant’s legal arguments for him, Small v. Endicott, 998 F.2d 411, 417-18

 (7th Cir. 1993); or “conjure up questions never squarely presented” to the court. Beaudett v. City

 of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985). When read liberally, a pro se pleading “should

 be interpreted ‘to raise the strongest arguments that [it] suggest[s].’” Graham v. Henderson, 89

 F.3d 75, 79 (2d Cir. 1996) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).

        Ultimately, “a district court does, and indeed must, have the power to control and direct

 the cases on its docket.” Burden v. Yates, 644 F.2d 503, 505 (5th Cir. Unit B May 1981) (citations

 omitted). This includes the inherent power to dismiss a case. Id. A court may dismiss a case sua

 sponte when the plaintiff fails to comply with procedural rules. See Hanna v. Florida, 599 F. App’x

 362, 363 (11th Cir. 2015) (citing Fed. R. Civ. P. 41(b); Chambers v. NASCO, Inc., 501 U.S. 32,

 48-49 (1991)).




                                                  3
Case 4:20-cv-10141-BB Document 3 Entered on FLSD Docket 11/30/2020 Page 4 of 6

                                                                    Case No. 20-cv-10141-BLOOM


     II. DISCUSSION

     A. Failure to State a Claim

         Plaintiff’s Complaint must be dismissed because it fails to meet the standards for

 plausibility articulated in Iqbal and Twombly. In order to state a claim under 42 U.S.C. § 1983, a

 plaintiff must plead that he was (1) deprived of a right; (2) secured by the Constitution or laws of

 the United States; and (3) that the alleged deprivation was committed under color of state law. See

 Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999); Rayburn v. Hogue, 241 F.3d 1341,

 1348 (11th Cir. 2001). In the Complaint, Plaintiff alleges that, despite his letters to Judge Jones

 after his appearance in his pending state court criminal case, Judge Jones nonetheless ordered that

 an expert perform a competency evaluation on Plaintiff. ECF No. [1] at 2. Further, Plaintiff alleges

 that he “plead the 5th,” but that he was still found incompetent. Id. As such, the Complaint’s

 requested relief is that Plaintiff be brought to court. Id.

         Although the Court liberally construes pro se pleadings, it cannot construct causes of action

 for which adequate facts are not pleaded. However, as pled here, the Complaint is entirely devoid

 of any facts that could state a plausible claim for relief under § 1983. Because the Court is unable

 to ascertain any meritorious § 1983 claim from Plaintiff’s allegations, the instant action must be

 dismissed. See Fullman v. Graddick, 739 F.2d 553, 556-57 (11th Cir. 1984) (“[A] complaint will

 be dismissed as insufficient where the allegations it contains are vague and conclusory.”).

     B. Judicial Immunity

         Perhaps more importantly, Plaintiff’s Complaint is also subject to dismissal on the basis of

 immunity, as it seeks to assert a cause of action against a judicial officer. “Judges are entitled to

 absolute judicial immunity from damages for those acts taken while they are acting in their judicial

 capacity unless they acted in the ‘clear absence of all jurisdiction.’” Sibley v. Lando, 437 F.3d




                                                    4
Case 4:20-cv-10141-BB Document 3 Entered on FLSD Docket 11/30/2020 Page 5 of 6

                                                                          Case No. 20-cv-10141-BLOOM


 1067, 1070 (11th Cir. 2005) (quoting Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000)). “This

 immunity applies even when the judge’s acts are in error, malicious, or were in excess of his or

 her jurisdiction.” Id.

           Whether a judge’s actions were made while acting in his judicial capacity depends
           on whether: (1) the act complained of constituted a normal judicial function; (2) the
           events occurred in the judge’s chambers or in open court; (3) the controversy
           involved a case pending before the judge; and (4) the confrontation arose
           immediately out of a visit to the judge in his judicial capacity.”

 Williams v. State of Ala., 425 F. App’x 824, 826 (11th Cir. 2011) (citation omitted).

           Plaintiff’s Complaint fails to allege any facts to demonstrate that Judge Jones was clearly

 acting beyond the scope of his judicial capacity. As such, Judge Jones is immune from suit in this

 case. 1

     III. CONCLUSION

           In sum, Plaintiff’s Complaint is legally deficient because it wholly fails to state a viable

 federal cause of action under § 1983, thus warranting dismissal. Although district courts must

 liberally construe pro se pleadings, this leniency “does not give a court license to serve as de facto

 counsel for a party or to rewrite an otherwise deficient pleading to sustain an action.” Matthews,

 Wilson & Matthews, Inc. v. Capital City Bank, 614 F. App’x 969, 969 n.1 (11th Cir. 2015) (citing



 1
   The Court also notes that Plaintiff has filed four additional lawsuits in recent months in the Southern
 District of Florida. See Rodriguez Cruz v. The 16th Judicial Circuit Court et al., 4:20-cv-10122-RKA (S.D.
 Fla. 2020); Rodriguez Cruz v. Monroe Cty. Sheriff’s Office, 4:20-cv-10117-RS (S.D. Fla. 2020); Rodriguez
 Cruz v. Polinise et al., 4:20-cv-10114-AHS (S.D. Fla. 2020); Rodriguez Cruz v. Brady Carrers, 4:20-cv-
 10093-KMM (S.D. Fla. 2020).
          Remarkably, despite being explicitly cautioned in one of these separate cases that Judge Jones, if
 sued, would be entitled to judicial immunity, Plaintiff nonetheless filed the instant action asserting a claim
 against a judicial officer. See Rodriguez Cruz v. The 16th Judicial Circuit Court et al., 4:20-cv-10122-RKA
 (“Even if Cruz had sued Judge Jones for (allegedly) preventing him from representing himself, that suit
 would have been dismissed because state judges—like their federal counterparts—are absolutely immune
 from suit for their “judicial” acts.” (citing McCullough v. Finley, 907 F.3d 1324, 1331 (11th Cir. 2018) (“A
 judge enjoys absolute immunity for judicial acts regardless of whether he made a mistake, acted
 maliciously, or exceeded his authority.”))). Plaintiff’s decision to proceed against Judge Jones here is
 therefore patently frivolous.


                                                       5
Case 4:20-cv-10141-BB Document 3 Entered on FLSD Docket 11/30/2020 Page 6 of 6

                                                                   Case No. 20-cv-10141-BLOOM


 GJR Invs., Inc. v. Cty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part

 on other grounds by Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)).

        Moreover, because it is apparent that any further amendment would be futile in that any

 amendments on the basis of the allegations presented would still be properly dismissed as barred

 by judicial immunity, this action is dismissed without leave to amend. See Spaulding v. Poitier,

 548 F. App’x 587, 594 (11th Cir. 2013) (holding that there was no abuse of discretion in denying

 plaintiff leave to amend his complaint because such an amendment would have been futile (citing

 Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007))).

        Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. Plaintiff’s Complaint, ECF No. [1], is DISMISSED WITHOUT LEAVE TO

                 AMEND pursuant to 28 U.S.C. § 1915A because it is frivolous, it fails to state a

                 claim, and it asserts a claim against a defendant who is immune from this suit.

              2. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on November 25, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:

 Francisco Rodriguez Cruz
 17006252014071
 Monroe County Jail
 Inmate Mail/Parcels
 5501 College Road
 Key West, FL 33040




                                                  6
